DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 01/04/2021 was entered.
Claims 1-16 and 18-20 are pending in the present application.
Applicant elected previously without traverse of Group III, drawn to a eukaryotic replicative minicircle expression vector.
Applicant also elected previously the following species without traverse:  (a) the bacterial replication origin is within the spacer region and the RNA selectable marker is within the intron between the 5’ splice donor and the 3’ acceptor branch site; (b) the RNA selectable marker of SEQ ID NO: 21; (c) the intronic sequence of SEQ ID NO: 1; and (d) the bacterial replication origin of SEQ ID NO: 11.
Claims 1-12 and 19-20 were withdrawn previously from further consideration because they are directed to non-elected inventions.  Claims 14 and 18 were also withdrawn previously from further consideration because they are directed to non-elected species.

Response to Amendment
1.	The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (US 2010/0303859; IDS) in view of Lu et al (Mol. Ther. 20:2111-2119, Epub May 8, 2012; IDS), Kay et al (US 9,347,073; IDS) and Hyde et al (US 8,871,503; IDS) was withdrawn in light of Applicant’s claim amendment, particularly with the limitation “wherein wherein the R6K bacterial replication origin has at least 95% sequence identity to the sequence of SEQ ID NO: 11”. 
2.	Since the prior art does not teach or fairly suggest a eukaryotic replicative minicircle expression vector having the elements recited in currently amended independent claim 13, in which a R6K bacterial replication origin has at least 95% sequence identity to the sequence of SEQ ID NO: 11 (281 basepairs), currently amended claim 13 is free of prior art and therefore all previously withdrawn species that are dependent on claim 13 were rejoined and examined herein.

Accordingly, amended claims 13-16 and 18 are examined on the merits herein.

Claim Objections
Claim 13 is objected to because of the lack of a colon immediately after the term “comprising” on line 2 of the claim and in front of the term “i)”.  Additionally, a comma is missing between the phrases “a 3’ acceptor branch site” and “and a 3’ UTR”.  This is because an intron does not comprise a 3’ UTR but a eukaryotic region sequence does. 
Claim 15 is objected to because of the term “an synthetic RNA”.  It should be - - a synthetic RNA  - -.
Claim 18 is also objected to because of the term “an ColE2-P9”.  It should be - - a ColE2-P9 - -.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 18 recites the limitation “wherein said bacterial replication origin is an ColE2-P9 replication origin”, and yet independent claim 13 already recites “wherein the bacterial replication origin is an R6K bacterial replication origin”.  Accordingly, it is unclear what exactly does Applicant intend to claim for the vector of claim 18.  Therefore, the metes and bounds of the claim are not clearly determined.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject This is because dependent claim 13 recites specifically the limitation “wherein said bacterial replication origin is an ColE2-P9 replication origin”, whereas independent claim 13 recites the limitation “wherein the bacterial replication origin is an R6K bacterial replication origin”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusions
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633